DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-14, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,871,522 to Maddock et al. (hereinafter MADDOCK) in view of WO2015/070274 by Vielhaber, hereinafter VIELHABER.
Regarding Claim 10, MADDOCK discloses a method (col. 1, lines 8-11) for regulating the distance between two tool components (2 and 3 in Fig. 1; col. 5, lines 20-25) of an extrusion machine (Fig. 1; col. 5, lines 20-21) for the continuous manufacture of profiles (6 in Fig. 1; col. 5, lines25-27) from a moldable extrusion material (col. 5, lines 25-26), comprising the following steps:
-determining or defining a first distance value between a first tool component (wheel 2 in Fig. 1) and a distance measuring device (sensors 4, 4A and 5 in Fig. 1, col. 5, lines 24-25), wherein the distance measuring device or the first distance value serves as a reference for temperature-related length changes of the first tool component (col. 8, line 65 through col. 9, line 8 disclose an example where a first distance value is defined between wheel 2 and sensors 4, 4A and 5 by setting the initial gap between them of 0.4mm, 0.2mm and 0.5mm, respectively, when the machine is cold.),
-and storing the first distance value in a control and/or regulating device (Col. 7, lines 22-39 detail a control device.  Col. 8, lines 22-29 disclose a pre-set desired gap, i.e. a first distance value, is stored within the control device.);
-approaching and feeding a second tool (shoe 3 in Fig. 1) component to the stationary first tool component until the second tool component abuts against the first tool component (col. 8, lines 33-37 disclose pre-setting gap 12 at 0.0mm with wheel 2 stationary.  That is, shoe 3 is brought into contact with wheel 2 such that there is no space between them.);
-and displacing the second tool component (shoe 3), which abuts against the first tool component (wheel 2), by an initial adjustment travel stored in the control and/or regulating device and, 
-initially operating the extrusion machine and thereby feeding the extrusion material into the extrusion machine to the first tool component and molding the extrusion material into the profile (col. 5, lines 25-36 and col. 8, lines 51 through col. 9, line12 describe operation of the extrusion machine);
-determining further distance values between the first tool component and the distance measuring device during the molding operation of the extrusion machine (col. 8, lines 58-59 disclose periodically measuring the gap during operation),
-calculating a distance difference value from the first distance value minus one of the further distance values, wherein the distance difference corresponds to a temperature-related thermal expansion of the first tool component, (col. 9, lines 9-12 disclose adjusting the gap width as the machine heats up to where sensors 4, 4A and 5 measure the gap width to be parallel at 0.2mm in the given example.  The adjustment would require calculating the difference in gap width between the first distance values (col. 9, lines 2-8) and further distance values measured during operation (col. 8, lines 58-59.)),
-calculating an actual value of a gap width between the first tool component and the second tool component by subtracting the actual value of the distance difference value from the value of the base gap width (both the first distance values described at col. 9, lines 2-8 and the further distance values measured as described at col. 8, lines 58-59 are calculated with respect to the base gap width established during calibration),

-adjusting the actual value of the gap width by displacing the second tool component away from the first tool component if the gap width falls below the lower target value or displacing the second tool component towards the first tool component if the gap width exceeds the upper target value (col. 8, lines 60-63 disclose the gap is adjusted if the actual, measured gap differs significantly from the desired gap);
wherein the extrusion machine comprises a main frame (1 in Fig. 1; col. 5, line 21);
wherein a tool holding device (3 in Fig. 1) is held on the main frame (1 in Fig. 1) so that the tool holding device is movable between a working position and a release position (wedge assemblies 13 and 14 move shoe 3 toward and away from wheel 2 in Fig. 1);
wherein the distance measuring device (4, 4A and 5 in Fig. 1) are positioned in a fixed position at the main frame (sonic gap sensors 4, 4A and 5 are positioned in a fixed position at chassis 1 in that shoe 3 holding sensors 4, 4A and 5 is fixed in relation to chassis 1 in the z-direction which extends into and out of the page when viewing Fig. 1) and in a peripheral region of the first tool component (4, 4A and 5 are positioned about the periphery of wheel 2 in Fig. 1);
wherein a barrier-free and straight measuring path is formed between the distance measuring device and the first tool component (Fig. 3 shows a barrier-free, straight measuring path formed between sonic gap sensor 4 and wheel 2); and
wherein a length of the barrier-free and straight measuring path between the distance measuring device and the first tool component is a multiple of the base gap width (any length may be considered as a multiple of the base gap width and Fig. 1 shows a gap between sonic gap sensor 4 and wheel 2 which has a length).
MADDOCK discloses the method of Claim 10, but does not disclose the tool holding device is pivotally supported about a pivot axis held on a main frame and being pivotable between a working position and a release position.
VIELHABER discloses an extrusion machine (1 in Fig. 1; col. 6, line 3) with a tool holding device (6 in Fig. 1; col. 6, line 26) which is pivotally supported about a pivot axis (7 in Fig. 1; col. 6, line 27) held on a main frame (5 in Fig. 1; col. 6, line 26) and being pivotable between a working position (solid lines in Fig. 1; col. 6, lines 38-40) and a release position (dashed lines in Fig. 1, col. 6, lines 38-40).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the pivotally mounted tool holder taught by VIELHABER for the vertical wedge displacement assembly 13 and horizontal wedge displacement assembly 14 disclosed by MADDOCK as an equivalent way to effect both vertical and horizontal adjustment of the tool with respect to the friction wheel.
Regarding Claim 11, the prior art reference combination of MADDOCK in view of VIELHABER renders the method of Claim 10 unpatentable as explained above.  MADDOCK further discloses the method wherein the determination of the first distance value is carried out at an initial temperature of the first tool component in a temperature range between 10°C and 40°C.  Col. 8, line 66 through col. 9, line 8 disclose the first distance value is set when the machine is “cold”.
Regarding Claim 12, the prior art reference combination of MADDOCK in view of VIELHABER renders the method of Claim 10 unpatentable as explained above.  MADDOCK further discloses wherein the first tool component is formed by a friction wheel (2 in Fig. 1; col. 5, line 21) of the extrusion machine (Fig. 1) coupled with the main frame (1 in Fig. 1) and rotatable about a drive axis relative to the main frame (the axis of rotation of wheel 2 as disclosed at col. 5, line 21-22).
Regarding Claim 13, the prior art reference combination of MADDOCK in view of VIELHABER renders the method of Claim 10 unpatentable as explained above.  MADDOCK further discloses wherein 
Regarding Claim 14, the prior art reference combination of MADDOCK in view of VIELHABER renders the method of Claim 13 unpatentable as explained above.  MADDOCK further discloses wherein the tool units are each formed with an identical longitudinal extension to one another in their longitudinal extension starting from the stripping element up to a tool end surface arranged at a distance therefrom, as viewed in the pass-through direction of the profile to be manufactured (col. 5, lines 20-32 disclose wheel 2 and shoe 3 form endless groove 7 in Fig. 1).
Regarding Claim 16, the prior art reference combination of MADDOCK in view of VIELHABER renders the method of Claim 13 unpatentable as explained above.  MADDOCK further discloses when the second tool component (shoe 3 in Fig. 1), is in abutment position with the first tool component (wheel 2 in Fig. 1), a basic position of the tool holding device (13 and 14 in Fig. 1) with respect to the main frame (1 in Fig. 1) is determined and stored in the control and/or regulating device (col. 7, line 22 through col. 9, line 18 disclose the control device controls wedge assemblies 13 and 14, and would therefore store the position of the wedge assemblies in terms of orthogonal positioning).
However, MADDOCK does not disclose the determination of the position of the tool holding device is made in terms of angular positioning.
VIELHABER discloses an extrusion machine (1 in Fig. 1; col. 6, line 3) with a tool holding device (6 in Fig. 1; col. 6, line 26) which is pivotally supported about a pivot axis (7 in Fig. 1; col. 6, line 27) held on a main frame (5 in Fig. 1; col. 6, line 26).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the pivotally mounted tool holder taught by VIELHABER for the vertical wedge displacement assembly 13 and horizontal wedge displacement assembly 14 disclosed by MADDOCK as an equivalent way to effect both vertical and horizontal adjustment of the tool with respect to the friction wheel.  In making this substitution, a person of ordinary skill would then use angular positioning of the tool with respect to the wheel as taught by VIELHABER in place of the orthogonal positioning disclosed in MADDOCK.
Regarding Claim 17, the prior art reference combination of MADDOCK in view of VIELHABER renders the method of Claim 16 unpatentable as explained above.  MADDOCK further discloses wherein after the second tool component (shoe 3 in Fig. 1) has been displaced from the first tool component (wheel 2 in Fig. 1) a target position is determined and stored in the control and/or regulating device (col. 8, lines 22-25 disclose the control device sets the gap sized to a pre-set desired gap size, thus determining and storing positioning of the shoe with respect to the wheel).
However, MADDOCK does not disclose the positioning as angular positioning.
VIELHABER discloses an extrusion machine (1 in Fig. 1; col. 6, line 3) with a tool holding device (6 in Fig. 1; col. 6, line 26) which is pivotally supported about a pivot axis (7 in Fig. 1; col. 6, line 27) held on a main frame (5 in Fig. 1; col. 6, line 26).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the pivotally mounted tool holder taught by VIELHABER for the vertical wedge displacement assembly 13 and horizontal wedge displacement assembly 14 disclosed by MADDOCK as an equivalent way to effect both vertical and horizontal adjustment of the tool with respect to the friction wheel.  In making this substitution, a person of ordinary skill would then use angular positioning of the tool with respect to the wheel as taught by VIELHABER in place of the orthogonal positioning disclosed in MADDOCK.
Regarding Claim 18, the prior art reference combination of MADDOCK in view of VIELHABER renders the method of Claim 16 unpatentable as explained above.  MADDOCK further discloses a calibration method (col. 8, lines 33-49) which would be carried out when tool components are replaced.
MADDOCK does not disclose after a tool change of the second tool component has been carried out, and when the first tool component has come to a standstill, the tool holding device (6) together with the second tool component is pivoted from its release position in the direction towards the working position until a target angular position between the tool holding device (6) and the main frame (5) is reached and thereby the second tool component is brought into abutment with the first tool component
VIELHABER discloses after a tool change of the second tool component (12 in Fig. 1; col. 6, line 67.  Col. 6, lines 25-31 teach tool holding device 6 in Fig. 1 can be “swiveled between a working position and a release position, as needed.”, such as for a tool change.  Col. 11, line 49 through col. 12 teach changing friction wheel 4) has been carried out, and when the first tool component (4 in Fig. 1; col. 5, line 11), has come to a standstill, the tool holding device together with the second tool component is pivoted from its release position (shown in dashed lines in Fig. 1) in the direction towards the working position (shown in solid lines in Fig. 1) until a target angular position between the tool holding device and the main frame (5 in Fig. 1; col. 5, line 26) is reached and thereby the second tool component is brought into abutment with the first tool component (4 in Fig. 1).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the pivotally mounted tool holder taught by VIELHABER for the vertical wedge displacement assembly 13 and horizontal wedge displacement assembly 14 disclosed by MADDOCK as an equivalent way to effect both vertical and horizontal adjustment of the tool with respect to the friction wheel.  In making this substitution, a person of ordinary skill would then use the swiveling tool holding device as taught by VIELHABER to make tool changes.  This would then necessarily 
Regarding Claim 20, the prior art reference combination of MADDOCK in view of VIELHABER renders the method of Claim 10 unpatentable as explained above.  MADDOCK further discloses wherein the second tool component is formed by a scraping device (41 in Fig. 1; col. 5, lines 52-54) with a scraping element (47 in Fig. 6; col. 9, lines 19-51 disclose gap sensor 48 positions scraper assembly 41 with respect to wheel 2 in the same way that gap sensors 4, 4A and 5 position shoe 3 with respect to wheel 2).
Regarding Claim 21, the prior art reference combination of MADDOCK in view of VIELHABER renders the method of Claim 20 unpatentable as explained above.  MADDOCK further discloses wherein the scraping element (47 in Fig. 6) is applied to the first tool component (2 in Fig. 1), when approaching and feeding in the direction towards the first tool component.  Col. 9, lines 19-51 disclose gap sensor 48 positions scraper assembly 41 with respect to wheel 2 in the same way that gap sensors 4, 4A and 5 position shoe 3 with respect to wheel 2.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MADDOCK in view of VIELHABER and further in view of U.S. Patent No. 6,011,376 to O’Bryan et al., hereinafter O’BRYAN.
The prior art reference combination of MADDOCK in view of VIELHABER renders the method of Claim 18 unpatentable as explained above.  Col. 1, line 34 through col. 2, line 4 of MADDOCK describes the importance of controlling the size of the gap and the difficulties associated with maintaining gap sizes measured in the tenths of millimeters.  Both MADDOCK and VIELHABER are silent regarding a fault handling routine being started by the control and regulating device even before a target angular position between the tool holding device and the main frame is reached.
O’BRYAN teaches a method for verification of the actual position of machine elements (Abstract) which compares the actual position of machine elements to an expected position to detect faulty machine conditions and prevent machine malfunction or damage.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the machine element verification method taught by O’BRYAN into the extrusion machine of MADDOCK as modified by VIELHABER as a further way to control the relatively small gap sizes utilized by the extrusion machine of MADDOCK.  MADDOCK clearly concerns itself with gap size control.  A person of ordinary skill would include fault detection control into the extrusion machine control as another aspect of controlling gap size.

Response to Arguments
Applicant’s arguments accompanying the Amendment of January 18, 2022 have been fully considered but are not persuasive.
Applicant first argues, starting at the bottom of the second page of the REMARKS/ARGUMENTS section (numbered page 20 of the Amendment), the distance measuring device as specified in amended Claim 10 is positioned or held in a fixed position relative to the main frame, whereas the distance measuring devices of MADDOCK are located at the shoe.  In response, as explained in the rejection of Claim 10 above, the sonic gap sensors (4, 4A and 5 in Fig. 1) are positioned in a fixed position at the chassis (1 in Fig. 1) in that the sensors are fixed in relation to the chassis in the direction which extends into and out of the page when viewing Fig. 1, and therefore are held in a fixed position at least in that direction.
Applicant next argues, starting at the bottom of the fifth page of the REMARKS/ARGUMENTS section (numbered page 23 of the Amendment), Claim 12 has been amended to further specify the first tool component is formed by a friction wheel of the extrusion machine coupled with the main frame and 
As explained above in the rejection of Claim 12, MADDOCK discloses the first tool component is formed by a friction wheel (2 in Fig. 1; col. 5, line 21) of the extrusion machine (Fig. 1) coupled with the main frame (1 in Fig. 1) and rotatable about a drive axis relative to the main frame (the axis of rotation of wheel 2 as disclosed at col. 5, line 21-22).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725